DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2022 was considered by the examiner.
Claim Objections
Examiner acknowledges amended claims 12, 18, 21, and 22 (filed 7/26/2022) and accordingly withdraws the related claim objections as detailed in the office action dated 4/27/2022.
Response to Arguments
Applicant’s arguments (filed 7/26/2022, pages 8-10) have been fully considered and are persuasive.  Accordingly, the 102 rejection of Claims 1, 2, 8, 10, 16-18, 20, and 21 and 103 rejection of Claims 7, 9, 11-15, 19, and 20 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-22 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a removable acoustic module comprising “… removably engage with an inside face of a head-worn peripheral device, wherein at least a portion of the inside face of the head-worn peripheral device is … and wherein the at least a portion of the inside face of the head-worn peripherical device has a shape that is complementary to a shape of the acoustic module housing…”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-20 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 21:  The prior art of record does not disclose or suggest a head-worn peripheral device comprising “… wherein the head-worn peripherical device includes at least one side or surface of an inside face of a temple, the at least one side or surface configured to frictionally engage with a protrusion of the removable acoustic module; or wherein the head-worn peripherical device includes a receiving recess on or in the at least one side or surface of the inside face of the temple, the receiving recess configured to receive a protrusion of the removable acoustic module, wherein the protrusion of the removable acoustic module does not include electrical contacts and the protrusion has a length that is at least approximately half the length of the acoustic module housing.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of amended independent claim 22:  The prior art of record does not disclose or suggest a modular audio system comprising “…
the head-worn peripheral device comprising a slidable sleeve, the slidable sleeve configured to receive the removable acoustic module; and, the removable acoustic module, the removable acoustic module comprising: an acoustic module housing configured to removably engage with a pocket of the slidable sleeve such that, when the acoustic module housing is engaged with the head-worn peripheral device …”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osterhout (US 2020/0201053), Osterhout (US 10,853,589), Osterhout (US 2019/0266247), Osterhout (US 10,757,495), Osterhout (US 2018/0167707), Osterhout (US 10,698,223), Osterhout (US 2018/0045967), Xu et al. (US 10,659,868), and Osterhout (US D840,395) are cited to show similar acoustic modules and systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872